
	

114 HR 81 IH: FAMS Augmentation Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To increase the number of Federal air marshals for certain flights, require criminal investigative
			 training for such marshals, create an office and appoint an ombudsman for
			 the marshals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the FAMS Augmentation Act of 2015.
		2.Increase in the number of Federal air marshals
			(a)Increase in number of Federal air marshalsNot later than September 30, 2016, and in accordance with subsection (b), the Assistant Secretary
			 (Transportation Security Administration) shall increase the number of
			 Federal air marshals so that not less than 1,750 additional Federal air
			 marshals are hired and deployed, above the number of such marshals as of
			 January 31, 2011, to ensure increased transportation security for inbound
			 international flights.
			(b)Congressional intentThe goal of this Act is to increase the number of inbound flights with Federal air marshals onboard
			 while maintaining Federal air marshal presence on domestic point-to-point
			 flights at or above the level as of December 25, 2009.
			3.Training of Federal air marshalsSection 44917 of title 49, United States Code, is amended by adding at the end the following:
			
				(e)Criminal investigative training program
					(1)New employee trainingNot later than 30 days after the date of enactment of the FAMS Augmentation Act of 2015, the
			 Federal Air Marshal Service shall establish a policy requiring Federal air
			 marshals hired after such date to complete the criminal investigative
			 training program at the Federal Law Enforcement Training Center as part of
			 basic training for Federal air marshals.
					(2)Existing employeesA Federal air marshal who has previously completed the criminal investigative training program may
			 not be required to repeat such program.
					(3)Alternative trainingNot later than 3 years after the date of enactment of the FAMS Augmentation Act of 2015, an air
			 marshal hired before such date who has not completed the criminal
			 investigative training program shall be required to attend an alternative
			 training program, as determined by the Director of the Federal Law
			 Enforcement Center, that provides the training necessary to bridge the gap
			 between the mixed basic police training, the Federal air marshal programs
			 already completed by the Federal air marshal, and the criminal
			 investigative training provided through the criminal investigative
			 training program. Any such alternative program shall be considered to have
			 met the standards of the criminal investigative training program.
					(4)Reservation of fundsOf the amounts to be appropriated pursuant to section 6 of the FAMS Augmentation Act of 2015,
			 $3,000,000 may be used to carry out this subsection for each of fiscal
			 years 2016 and 2017.
					(5)Savings clauseNothing in this subsection shall be construed to reclassify Federal air marshals as criminal
			 investigators..
		4.OmbudsmanSection 44917 of title 49, United States Code, is further amended by adding at the end the
			 following:
			
				(f)Ombudsman
					(1)EstablishmentThe Assistant Secretary shall establish in the Federal Air Marshal Service an Office of the
			 Ombudsman.
					(2)AppointmentThe head of the Office shall be the Ombudsman, who shall be appointed by the Assistant Secretary.
					(3)DutiesThe Ombudsman shall carry out programs and activities to improve morale, training, and quality of
			 life issues in the Service, including through implementation of the
			 recommendations of the Inspector General of the Department of Homeland
			 Security and the Comptroller General.
					(4)Career reserved positionThe position of Ombudsman shall be treated as a career reserved position, as defined by section
			 3132(a)(8) of title 5, United States Code.
					(5)Reservation of fundsOf the amounts to be appropriated pursuant to section 6 of the FAMS Augmentation Act of 2015,
			 $1,000,000 may be used to carry out this subsection for each of fiscal
			 years 2016 and 2017..
		5.Reports
			(a)ReportsBeginning 6 months after the date of enactment of this Act and every 6 months thereafter, until the
			 Department has increased, by not less than an additional 1,750, the number
			 of Federal air marshals the Assistant Secretary shall submit a report to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate on the
			 progress of increasing the number of Federal air marshals under this Act,
			 adopting the alternative criminal investigative training program, and
			 implementing an ombudsman program for such marshals.
			(b)Report summaryThe report shall include a summary of disciplinary personnel actions implemented against Federal
			 air marshals by the Department of Homeland Security and complaints and
			 lawsuits filed by Federal air marshals against the Department or its
			 agents.
			6.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act and subsections (d) and (e) of
			 section 44917 of title 49, United States Code, $190,000,000 for fiscal
			 year 2016 and $172,000,000 for fiscal year 2017.
		
